Appeal by the defendant from a judgment of the County Court, Nassau County (Carter, J.), rendered June 18, 2003, convicting him of attempted robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his waiver of the right to appeal was ineffective is without merit, as the record reflects that the defendant made a knowing, intelligent, and voluntary waiver (see People v Moissett, 76 NY2d 909 [1990]; People v Wiegand, 7 AD3d 548 [2004]).
The defendant’s waiver of the right to appeal encompasses his remaining contention. Florio, J.P., Adams, Cozier and Lifson, JJ., concur.